Citation Nr: 1754424	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-08 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for left sided radiculopathy.

2. Entitlement to an evaluation in excess of 10 percent for residuals right hand injury, minor/nondominant extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to June 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2016.  A transcript of that hearing is of record.

The issue of entitlement to an evaluation in excess of 10 percent for residuals right hand injury, minor/nondominant extremity is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In April 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran at his Board hearing that he wished to withdraw the issue on appeal pertaining to entitlement to an evaluation in excess of 10 percent for left sided radiculopathy.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an evaluation in excess of 10 percent for left sided radiculopathy have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2002); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.	Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  

In the present case, the Veteran indicated at his April 2016 Board hearing that he wished to withdraw the appeal for entitlement to an evaluation in excess of 10 percent for left sided radiculopathy.  This verbal withdrawal came after the RO denied entitlement to an evaluation in excess of 10 percent for left sided radiculopathy; hence, with respect to that issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and the appeal for entitlement to an evaluation in excess of 10 percent for left sided radiculopathy is dismissed.


ORDER

Entitlement to an evaluation in excess of 10 percent for left sided radiculopathy is dismissed.


REMAND

Concerning the Veteran's claim seeking an evaluation in excess of 10 percent for residuals right hand injury, minor/nondominant extremity, review of the claims file shows that the Veteran was most recently afforded a VA examination to ascertain the nature and severity of this disability in April 2011.  This was over six years ago.

Review of the April 2011 general VA examination showed that the Veteran's right hand distal metacarpal middle finger was affected.  There was angulation or ankylosis of one or more digits of the right hand.  There was prominence at the base of the right middle finger.  The examiner noted an overall decrease in strength and dexterity of the Veteran's right hand with daily swelling and pain.  There were no flare-ups.

At the April 2016 hearing, the Veteran argued that he had swelling and pain in his index and middle fingers as well as his hand.  In addition, the Veteran argued that using a cane aggravated his symptoms because it made the middle section of his hand sore.  He stated that he had trouble with gripping objects which caused a lot of pain and flare-ups could last from three to five days.  The Veteran also stated that he had not worked since 2013 or 2014 because of his right hand disability.  Essentially, the Veteran argued that his right hand disability continues to worsen. 

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  In this instance, it appears to the Board that the April 2011 VA examination is stale as it was conducted over six years ago and the Veteran's testimony suggests an increase in the severity since that time.  The Board finds that a thorough and contemporaneous medical examination should be conducted so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

The United States Court of Appeals for Veterans Claims has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59 (2017).  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."

In light of the factors noted above, the Board concludes that, in this case, an additional VA examination is needed to render an informed decision on the claim. 38 C.F.R. § 3.159 (c)(4).  Further, any additional evidence of treatment the Veteran has received for his right hand since his last VA examination must be provided to the Board.  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary. 

The Veteran is also advised that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding private or VA treatment records and associate those with the claims file.

2. After completion of the foregoing, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected residuals right hand injury, minor/nondominant extremity.  The examination should include all studies, tests, and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to that disability.  The record and a copy of this remand must be made available to and reviewed by the examiner.  The examiner must address the following:

a) Pursuant to Correia, 28 Vet App. 158, and 38 C.F.R. § 4.59, the examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the right hand.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examination results should be recorded using VA Form 21-0960M-7, May 2013, Hand and Finger Conditions Disability Benefits Questionnaire (DBQ), or any other form or DBQ that provides all of the same information as "Section V-Pain" of VA Form 21-0960M-7, May 2013.

In recording the range of motion for the Veteran's right hand, the examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination over time.  The examiner should also indicate whether the Veteran experiences additional functional loss during flare-ups of the service-connected right hand disability.  If there is no pain, no limitation of motion, and/or no limitation of function, such must be noted in the report.

b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use over time or during flare-ups in the right hand.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, if possible.  If the Veteran indicates that he is not currently experiencing a flare-up at the time of examination, the examiner should estimate any additional functional loss during flare-ups or on repeated use, if feasible.

The examiner must provide a complete rationale for any opinion expressed.  If the requested opinion cannot be provided without resort to speculation, the examiner must explain why the opinion cannot be offered, and state whether the inability is due to the absence of specific evidence or is due to the limits of scientific or medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  If the inability is due to the absence of evidence, then the examiner should state what evidence would be needed for an opinion to be provided.

2. Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate SSOC, and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


